NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



NICHOLAS KING,                               )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D18-3019
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed June 5, 2019.

Appeal from the Circuit Court for Pinellas
County; Nancy Moate Ley, Judge.

Howard L. Dimmig, II, Public Defender,
and Richard Sanders, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Bilal Ahmed Faruqui
and Allison C. Heim (substituted as
counsel of record), Assistant Attorneys
General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, ROTHSTEIN-YOUAKIM, and ATKINSON, JJ., Concur.